Citation Nr: 0415114	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-12 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for injury 
to the right ureter as a result of repair of an abdominal 
aortic aneurysm at a VA treatment facility, in April 2000.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In April 2000, VA care providers performed a repair of 
the veteran's abdominal aortic aneurysm (AAA) at a VA 
treatment facility.  During the procedure, the veteran's 
right ureter was unintentionally severed.

2.  The severance of the veteran's right ureter was repaired 
by an urologist during the surgical procedure.

3.  Post-operatively, the veteran complains of continued 
urinary urgency and frequency as a result of his severed 
right ureter repair.  There is evidence of urinary frequency 
prior to the surgery.

4.  The medical evidence of record does not show the repair 
of the veteran's severed right ureter to have caused 
increased disability.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for injury to the right ureter as a result of 
repair of an abdominal aortic aneurysm at a VA treatment 
facility have not been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for injury to the 
right ureter as a result of repair of an abdominal aortic 
aneurysm at a VA treatment facility, a substantially complete 
application was received on November 27, 2000.  Thereafter, 
in a rating decision dated in July 2002 that issue was 
denied.  Only after that rating action was promulgated did 
the AOJ, in September 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
414.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
414.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran's representative 
advised that the veteran had no further evidence to submit.  
Further, the veteran's representative did not identify any 
additional evidence that either he or the veteran desired to 
be obtained.  Moreover, the statement of the case (SOC) and 
the supplemental SOC fully informed the veteran of the 
provisions of the VCAA, and the case was continuously 
developed prior to transfer to the Board for appellate review.  
Moreover, the veteran was provided full VCAA notice as 
concerns other claims he has pending.  Thus, the veteran was 
fully apprised of his rights under the VCAA.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  These documents have essentially informed him to 
submit all evidence that he has.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

As concerns the duty to assist, the RO obtained all of the 
veteran's pertinent treatment records from the facility where 
he received his treatment and arranged for an appropriate 
medical examination.  All records obtained or generated have 
been associated with the record.  As noted above, the veteran 
has not requested the development of additional evidence.  
38 C.F.R. § 3.159(c) (2003).

Factual background.

The record contains a statement from the veteran dated in May 
1999, as part of a separate claim.  It is noted, therein that 
he is complaining of urinary frequency.  He reported no 
control over the flow, and noted that when he felt the urge, 
he had to urinate in a short prior of time.  He related this 
to penile surgery in the 1980's.

The veteran filed his claim in November 2000.  A July 2002 
rating decision denied the claim.  The April 2000 Discharge 
Summary reflects that the veteran had a history of an AAA, 
which-preoperatively, had increased in size from 4.6 
centimeters (cm) to 5.2 cm.  The AAA repair was complicated 
by multiple adhesions on a difficult dissection.  During the 
process of dissection, the veteran's right ureter was 
transsected intraoperatively.  The detailed account of the 
surgical procedure reflects that the right ureter was 
mistaken for a vein.  A urologist was summoned to repair the 
transsection of the veteran's right ureter.

The April 2000 urology note on the right ureterostomy entry 
reflects that, after the AAA repair was complete, the right 
ureter was dissected proximally and distally to free up the 
ureter for a tension free anastomosis.  Then, a 26 cm double 
J stent was guided into the bladder and the proximal end was 
guided up into the renal pelvis area.  The ureter was then 
sutured.  There appeared to be very minimal leak and an 
essentially watertight closure.  A JP drain was then placed 
retroperitoneally along side the ureter and brought out 
through the lateral aspect of the right side of the abdomen, 
draining any urine that might leak away from the aortic 
graft.

A May 2000 treatment entry reflects the stent was removed 
from the veteran's ureter.  The VA care provider assessed the 
veteran as having tolerated the procedure well.  Following 
the procedure, the veteran voided 100 cc of blood tinged 
urine with difficulty.  He denied pain but reported a burning 
sensation with urination.

A June 2000 follow-up treatment note entry reflects the 
veteran complained of abdominal pain and reported urinating 
with some increased frequency.  He denied dysuria and flank 
pain.  Examination revealed no abnormalities.  The August 
2000 follow-up reflects the veteran complained of urinating 
frequency, nocturia times 2, and aching in right flank area.  
At the October 2000 follow-up, the veteran reported 
increasing urine frequency and an inability to control the 
start of his flow, in that he dribbles in the morning on his 
way to the bathroom.  The examiner noted that a September 
2000 renal ultrasound revealed no hydronephrosis or 
obstruction.  In November 2000, the veteran complained of 
urgency and nocturia times 3.

In February 2001, the veteran reported he was doing better 
and reported nocturia times 3.  In March 2001 the veteran 
reported no acute problems.  The entry reflects no report of 
urinating symptoms by the veteran.  The examiner noted the 
veteran's blood pressure was elevated and prescribed 
medication.  An April 2001 entry reflects the veteran's urine 
frequency has increased since starting the hypertension 
medication.  A June 2001 entry reflects the veteran has 
lowered his sodium intake and his blood pressure was assessed 
as good.  The veteran reported no urine urgency or frequency.  
The examiner recommended he discontinue the blood pressure 
medication.

A May 2001 report reflects the veteran required an emergency 
exploratory laparotomy, lysis of extensive itra-abdominal 
adhesions, enterectomy, in April 2001.  The post-operative 
diagnosis was perforated mid-gut diverticulitis with 
peritonitisi, extensive abdominal adhesions.  The pre-
operative history does not reflect any report or complaint of 
urination symptomatology.

The October 2002 VA examination report for purpose of 
assessing additional disability reflects that the examiner 
reviewed the claim file prior to the examination.  The 
examiner noted the veteran has no lethargy, weakness, or 
anorexia.  He reported daytime frequency of urination of 10 
to 12 times and three to four times during the night.  He 
also reported hesitancy, wherein his stream "sprays out."  
He reported no dysuria.  The veteran denied any incontinence 
but reported some urgency or urination.  The veteran denied 
experiencing these symptoms prior to the repair of his right 
ureter.  The veteran reported the ability to engage in 
vaginal intercourse.

The examiner detailed the history of the veteran's ureter 
repair and his post-procedure follow-ups.  The examiner 
directed a urinalysis and it was normal.  The examiner opined 
that, all indications are that the veteran has had a 
successful correction of the right ureter severance.  The 
examiner also observed that several ultrasounds of the 
abdomen revealed successful anastomosis, and that there is no 
hydronephrosis of the right or left kidney.  The examiner 
noted the veteran's complaint of urinary urgency and 
frequency but observed it is much better than immediately 
after the surgery.  The examiner opined that the veteran does 
not have additional disability as a result of the injury to 
his right ureter and the repair of the injury.

Analysis.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such 
additional disability.  38 C.F.R. § 3.358(a) (2003).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or 
injury on which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1) (2003).  If 
the claim of additional disability is related to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b)(1)(ii) (2003).

The medical evidence reflects that in May 1999 the veteran 
complained of urinary frequency and difficulty with control.  
No similar complaints were noted just prior to the surgery.  
There were some post April 2000 complaints, that appeared, 
overtime to have diminished.

In order to determine if additional disability existed, a VA 
examination was scheduled for October 2002.  After a thorough 
review of the claim file, and an examination of the veteran, 
the examiner opined the veteran has not experienced 
additional disability as result of the surgical repair of 
this severed right ureter.  The examiner's opinion is 
supported by the record.  While the veteran reported urine 
urgency and frequency in the months immediately following the 
repair of his right ureter, the February 2001 follow-up 
reflects the veteran reported he was feeling better, and the 
March 2001 follow-up reflects that the veteran did not report 
any complaints of urine urgency or frequency.  The June 2001 
follow-up reflects that the examiner noted the veteran's 
increase in urine frequency to be related to the veteran 
having been prescribed medication for his hypertension.  
Further, in preparation for his May 2001 surgery, the veteran 
did not report any urinary frequency or urgency problems.  

The evidence reflects continued complaints of increased 
frequency that is not otherwise clinically confirmed.  There 
have been studies that have failed to reveal any evidence of 
additional disability.  The subjective complaints also 
existed prior to the surgery in question.  As there is no 
clinical evidence of additional disability is established, 
there is no basis for an award of the benefits requested.  As 
a preliminary requirement there must be additional disability 
for the benefits to be paid.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of a claim and against a claim is roughly 
in balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
In light of the medical evidence of record, the Board finds 
that the evidence preponderates against a finding that the 
veteran experienced additional disability as a result of the 
surgical procedures performed by VA care provider.  38 C.F.R. 
§ 3.358 (2003).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for injury 
to the right ureter as a result of repair of an AAA at a VA 
treatment facility in April 2000 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



